SAVOY, Judge.
The appellant did not appear in person or through counsel when this case was called for argument on the date it had been docketed for hearing, and no brief has been filed in her behalf. The appeal, therefore, is considered as having been abandoned, and accordingly, the appeal is hereby dismissed. Rule VII, Section 5(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S. (1964 pp.); Walker v. Vallot, 207 So.2d 827 (La.App. 3 Cir. 1968), and authorities cited therein. The costs of this appeal are assessed to defendant-appellant. LSA-C.C.P. Article 2164.
Appeal dismissed.